


110 HR 5887 IH: Soledad Canyon Mine

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5887
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide to the Secretary of Interior a mechanism to
		  cancel contracts for the sale of materials CA–20139 and CA–22901, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Soledad Canyon Mine
			 Act.
		2.Finding and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Transit Mix
			 Concrete Corporation holds two valid Federal contracts, numbered CA–20139 and
			 CA–22901, issued under the Materials Act of 1947, for the extraction of
			 approximately 56,000,000 tons of sand and gravel from the Federal mineral
			 estate in lands located in Soledad Canyon adjacent to the city of Santa
			 Clarita, California.
				(2)It is in the best
			 interest of the citizens of California and the Federal Government to cancel the
			 Contracts and prohibit future mining in the Soledad Canyon area of
			 California.
				(3)TMC should receive
			 as just compensation for such cancellation the fair market value of the
			 Contracts and all costs, fees, and covered liabilities incurred by TMC in good
			 faith in its efforts to develop the Contracts.
				(4)A
			 site-specific solution that is fair to TMC and that seeks to protect the
			 environment and minimize impacts on local transportation systems is in the best
			 interest of the Nation.
				(5)Considerable sums
			 of money have been expended by TMC and the city of Santa Clarita on legal and
			 other services in trying to ensure their interests are protected with respect
			 to Contracts CA–20139 and CA–22901.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To provide to the
			 Bureau of Land Management the authority to cancel contracts CA–20139 and
			 CA–22901 and prohibit future mining in the Soledad Canyon.
				(2)To provide a means
			 for TMC to recover as just compensation for the cancellation of the Contracts
			 the fair market value of, and TMC's expenditures and covered liabilities
			 pursuing the development of, the Contracts.
				(3)To provide the
			 Bureau of Land Management tools to verify expenses incurred by TMC and provide
			 relief.
				(4)To provide
			 timelines for the verification of costs incurred by TMC and the determination
			 of just compensation, and to provide a dispute resolution process.
				3.DefinitionsIn this Act:
			(1)ContractsThe
			 term Contracts means Bureau of Land Management mineral contracts
			 numbered CA–20139 and CA–22901.
			(2)Covered
			 liabilitiesThe term covered liabilities includes
			 any court-ordered or court-approved payment, settlement, or other liability on
			 the part of TMC for damages, costs, compensation, or reimbursement to any third
			 party for agreements entered into by TMC in good faith prior to January 1,
			 2008, in order to exercise rights under the Contracts.
			(3)Materials Act of
			 1947The term Materials Act of 1947 means the Act
			 of July 31, 1947, (chapter 406; 61 Stat. 681; 30 U.S.C. 601–604).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)TMCThe
			 term TMC means the Transit Mixed Concrete Corporation and its
			 successors in interest, including CEMEX USA.
			4.Cancellation of
			 the contracts
			(a)Contract
			 cancellationsThe Secretary shall cancel Bureau of Land
			 Management mineral contracts CA–20139 and CA–22901 and withdraw those areas
			 that were subject to the Contracts from further mineral entry under all mineral
			 leasing and sales authorities available to the Secretary, effective on the date
			 of the enactment of this Act.
			(b)Compensation
				(1)In
			 generalAs compensation for
			 the cancellation of the Contracts, TMC shall receive fair market value of the
			 Contracts and TMC's expenditures and covered liabilities in trying to bring the
			 Contracts into commercial production. As such compensation, the Secretary shall
			 provide to TMC surface and mineral interests and additional value in accordance
			 with subsection (d) having a total value equal to the amount described in
			 paragraph (3). All such expenditures must have been incurred by TMC in good
			 faith in connection with its efforts to bring the Contracts into commercial
			 production: Provided, however, that compensation for covered
			 liabilities may be paid to TMC under this section for up to 15 years following
			 the effective date of this Act.
				(2)Increase in
			 adjusted basis of contract upon cancellationFor purposes of the Internal Revenue Code
			 of 1986, the adjusted basis of any contract to which section 4(a) applies shall
			 be increased (immediately before the cancellation of such contract under such
			 section) by the excess (if any) of—
					(A)the fair market
			 value of such contract (determined immediately before such cancellation),
			 over
					(B)the adjusted basis
			 of such contract (as determined immediately before the application of this
			 section).
					(3)Value
			 describedThe compensation provided for in paragraph (1) is equal
			 to the sum of the following:
					(A)All amounts paid
			 to the United States by TMC with respect to the Contracts as bonus bids or
			 other prepayments.
					(B)Interest on
			 amounts referred to in subparagraph (A), from the date of payment of such
			 amounts to the United States, at a rate determined by the Secretary.
					(C)Amounts expended by TMC in securing the
			 contracts and trying to bring them into production, including—
						(i)all
			 actual costs, including fees, associated with the engineering and environmental
			 studies, and permitting proceedings, that were incurred in good faith in TMC's
			 efforts to exercise the rights granted under the Contract terms; and
						(ii)all
			 actual legal costs, including fees and covered liabilities, incurred in good
			 faith in TMC's efforts to exercise the rights granted in the Contracts,
			 including all fees and costs associated with securing permits and entitlements,
			 litigation to compel, secure, or defend permits or entitlements, and litigation
			 in connection with disputes relating to mineral and surface estate rights to
			 the property that is the subject of the Contracts.
						(D)The fair market
			 value of the Contracts.
					(4)Determination of
			 fair market valueThe
			 Secretary shall, within six months after the date of enactment of this Act,
			 determine by mineral appraisal the fair market value of the contracts at the
			 time of such determination for purposes of paragraph (3)(D), determine by
			 mineral appraisal or other generally accepted applicable appraisal techniques
			 the fair market value of the surface and mineral estate identified in the map
			 referred to in subsection (d), and notify TMC of those determinations. In
			 determining the fair market value of the Contracts, the Secretary shall assume
			 that—
					(A)TMC has obtained
			 all permits and entitlements necessary to mine, produce, process, and sell sand
			 and gravel from the Contracts;
					(B)mining operations under the Contracts have
			 commenced at the time of the determination, with maximum annual production
			 volumes that—
						(i)are
			 based on the projected supply and demand outlook at the time of determination;
			 and
						(ii)reflect depletion
			 of the reserves of the Contracts within the effective periods of the Contract;
						(C)the fair market value of the Contracts
			 includes the present value of expected future net cash flows to be derived from
			 the mining, producing, processing, and sale of the sand and gravel contained in
			 the Contracts over the minimum time necessary to mine, produce, process, and
			 sell such sand and gravel, taking into consideration—
						(i)the
			 material deposit contained in the contract sites and its quality, volume,
			 minability, and reclamation requirements;
						(ii)the
			 proximity of the contract sites to markets;
						(iii)the type of
			 market that could be served from the contract sites, including future supply,
			 demand, and probable price increases based upon construction material data
			 developed by the State of California;
						(iv)the
			 cost of mining, producing, processing, and selling the material reserved in the
			 contract sites;
						(v)the
			 types and costs of transportation for such production from the contract sites
			 to markets;
						(vi)royalties, taxes,
			 and fees to mine and sell the production from the contract sites;
						(vii)similar market
			 sales of materials the area or region of the contract sites; and
						(viii)the net present
			 values of expected future cash flows from proposed mining operations of the
			 Contract sites taking into consideration, at a minimum, the matters referred to
			 in clauses (i) through (viii).
						(c)Submission of
			 expenses incurred
				(1)In
			 generalTo assist in the verification of the amounts expended
			 referred to in subsection (b)(3)(C), TMC shall submit to the Secretary within
			 60 days after the date of enactment of this Act an itemized list of such
			 amounts, with enough detail and supporting documentation so the Secretary can
			 determine that the expenses are associated with the Contracts.
				(2)ArbitrationThe
			 Secretary shall issue the determination of the amounts expended referred to in
			 subsection (b)(3)(C) within 60 days after receipt of the itemized list required
			 under paragraph (1). If the Secretary disapproves such list, the Secretary
			 shall, upon request of TMC, determine the economic value invested for purposes
			 of subsection (b)(3) through arbitration in accordance with subchapter IV of
			 chapter 5 of title 5, United States Code.
				(d)Return of value
			 opportunities for TMC
				(1)In
			 generalWithin six months after the completion of the
			 requirements of subsections (b) and (c), the Secretary shall provide to TMC the
			 following:
					(A)Surface and
			 mineral estate interests and additional value under subsection (b)(1) using the
			 surface and mineral estate as described and delineated as Area A on the map
			 entitled Cemex USA and City of Victorville, California Land Disposal and
			 Acquisition Agreement and on file with the Secretary, consisting of
			 approximately 5,000 acres.
					(B)If the fair market value of the surface and
			 mineral estate used under subparagraph (A) is less than the sum described in
			 subsection (b)(3), additional mineral or surface estate under subsection (b)(1)
			 using the surface and mineral estate as described and delineated as Area B on
			 the map entitled Cemex USA and City of Victorville, California Land
			 Disposal and Acquisition Agreement and on file with the Secretary,
			 consisting of approximately 3,000 acres as is necessary so that the sum of the
			 values provided under subparagraph (A) and this subparagraph does not exceed
			 the sum described in subsection (b)(3).
					(C)If the sum of the
			 fair market values of the surface and mineral estates and additional value
			 provided under subparagraphs (A) and (B) is less that the sum described in
			 subsection (b)(3), additional value as is necessary so that the sum of the
			 values provided under subparagraphs (A) and (B) and this subparagraph does not
			 exceed the sum described in subsection (b)(3), in the form of one or more of
			 the following that are mutually agreed to by the Secretary and TMC:
						(i)Credits that may
			 be applied against future royalties, bonus bids, or rental fees for Federal
			 lands administered by the Secretary and located within the State of California,
			 including leases for all submerged lands of the outer Continental Shelf.
						(ii)Interest in the
			 mineral estate in Federal lands in the State of California that are available
			 for sale under the Mineral Leasing Act (30 U.S.C. 181 et seq.) or other law
			 administered by the Secretary.
						(iii)Interests in the
			 surface estate in Federal lands in the State of California that are under the
			 administrative jurisdiction of the Secretary and that are available for
			 disposal.
						(e)Treatment of
			 credits
				(1)TermCredits
			 provided under subsection (d) shall expire at the end of the 10-year period
			 beginning on the date the credits are issued by the Secretary.
				(2)AssignmentTMC
			 may assign credits provided to TMC under subsection (d) to any person who
			 satisfies the same requirements to hold the Contracts as those that applied to
			 TMC under the Materials Act of 1947.
				(f)Referral to
			 court of claims
				(1)ReferralIf
			 within 12 months after the date of enactment of this Act, the Secretary and TMC
			 do not reach agreement under subsections (b), (c), and (d) regarding the
			 financial and mineral production opportunities to be provided by the Secretary
			 to TMC under subsection (b)(1), or, if within 3 months after TMC receives
			 notice in accordance with subsection (b)(4) of the fair market value determined
			 by the Secretary of the surface and mineral estate identified in the maps
			 referred to in subsection (d) TMC or the city of Victorville, California,
			 notifies the Secretary that it disagrees with the Secretary's determination,
			 the Secretary shall refer the issues upon which TMC, or the city of
			 Victorville, California, and the Secretary are not in agreement with respect to
			 such an agreement or fair market value to the United States Court of Federal
			 Claims for resolution
				(2)Resolution by
			 courtIn any referral under
			 this subsection, the court shall—
					(A)determine de novo
			 the values described in subsection (b) and (d), including the fair market
			 values of the surface and mineral estates as described and delineated on the
			 maps referred to in subsection (d)(1); and
					(B)determine and order
			 the Secretary to provide financial and mineral production opportunities
			 consistent with subparagraph (A), for purposes of subsections (b)(1) and
			 (d).
					5.Limitations on
			 future leasing for land or mineral estate in the Victor Valley area of
			 CaliforniaNotwithstanding
			 anything in this Act to the contrary, prior to any lease, transfer, or other
			 disposition of land or any mineral or surface estate for any area that is
			 located in the city of Victorville, California, the city of Victorville’s
			 sphere of influence, or the city of Victorville’s proposed sphere of influence,
			 all as delineated on the map entitled Cemex USA and City of Victorville,
			 California Land Disposal and Acquisition Agreement and on file with the
			 Secretary, the Secretary shall—
			(1)consult with the
			 city of Victorville, California, and surface owners in that area; and
			(2)prohibit mining in
			 that area.
			
